Title: To James Madison from William Hendricks and Others, 4 January 1817
From: Hendricks, William
To: Madison, James


        
          W[…]hington City 4th. Jany. 1817.
        
        Permit us sir to recommend to you John Vawter Esquire Of Jefferson County and state Of Indiana, for the Appointment of Marshal of said State as soon As a law Shall have passed authoricing Such Appointment. Mr. Vawter has heretofore had the confidence and patronage Of your Excellency in the Appointment Of Marshal for the Indiana Territory, the duties of which office we believe he has in every instance performed with ability and fidelity. Yours Sir very respectfully.
        
          William HendricksJames NobleH: ClayTh: Fletcher[…] John[…]
        
      